         Case 1:18-cv-01784-RAH Document 32 Filed 06/26/19 Page 1 of 7



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 ROBERT J. LABONTE,

                     Plaintiff,                           No. 18-1784C

          v.                                              (Judge Hertling)

 UNITED STATES,

                     Defendant.

               MOTION FOR LEAVE TO APPEAR UNDER SUPERVISION

       Plaintiff, Robert J. LaBonte, Jr., moves this Court pursuant to its Rule 83(b) to grant law

students Sebastian Bates, Matthew D. Handley, and Jared M. Quigley and recent law graduate

Catherine E. McCarthy leave to appear in the above-captioned matter as interns under the

supervision of Michael J. Wishnie. They are each spending part or all of the summer working for

the Veterans Legal Services Clinic (“Clinic”) within the Jerome N. Frank Legal Services

Organization (“LSO”) at the Yale Law School.

       Plaintiff has authorized interns to represent him in this matter, including by appearing in

Court under the supervision of clinical faculty. Pursuant to this Court’s Rule 83.3(b), to qualify to

enter an appearance as a law student, an individual must fulfill certain criteria. However, because

their circumstances fall outside those contemplated by Rule 83.3(b), Plaintiff requests that the

Court use its authority under Rule 83(b) to permit Mr. Bates, Mr. Handley, Ms. McCarthy, and

Mr. Quigley to appear on his behalf so that they may continue to represent him under the

supervision of Michael J. Wishnie. Plaintiff has contacted counsel for the Defendant concerning

this motion, and Defendant states its position as follows: “The Government consents when the

individual meets the specific requirements of the Court’s rules and does not consent to individuals

who do not meet the requirements of the rules.”




                                                  1
            Case 1:18-cv-01784-RAH Document 32 Filed 06/26/19 Page 2 of 7



                                          ARGUMENT

       I.       THE STUDENT APPEARANCE RULE IS INAPPLICABLE OR SHOULD
                BE WAIVED

       Rule 83.3 only addresses law students working during the academic year in a clinic at the

law school at which they are enrolled. Thus, the rule requires that an individual “be enrolled for

credit in a clinical program at an accredited law school that maintains malpractice insurance for

its activities and conducts its activities under the direction of a faculty member of the law school”

in order to enter an appearance. RCFC 83.3(b)(4) (emphasis added).

       However, Rule 83.3 is inapplicable in these circumstances, or should be waived. First, and

most importantly, it is the summer. Enrollment for credit in the Clinic—or any other course

offering at the Law School—is thus not possible at this time. Second, Mr. Handley and Mr. Quigley

are law students at Seton Hall University School of Law and Cornell Law School, respectively.

Declaration of Matthew D. Handley (“Handley Decl.”) ¶ 1; Declaration of Jared M. Quigley

(“Quigley Decl.”) ¶ 1. They are accordingly ineligible to enroll in the Clinic. Third, Mr. Bates is a

J.S.D. candidate at the Yale Law School. This degree is awarded on the basis of a dissertation,

rather than coursework. Declaration of Sebastian Bates (“Bates Decl.”) ¶ 2. Fourth, although Ms.

McCarthy was enrolled in the Clinic during her time as a student at the Yale Law School, she

graduated in May and so is no longer eligible to enroll. Declaration of Catherine E. McCarthy

(“McCarthy Decl.”) ¶ 1. She will cease to work on this case this summer prior to the July 2019 bar

examination. Id.

       II.      PERMITTING SEBASTIAN BATES, MATTHEW D. HANDLEY,
                CATHERINE E. McCARTHY, AND JARED M. QUIGLEY TO APPEAR
                UNDER SUPERVISION IS APPROPRIATE

       Because Rule 83.3 is inapplicable, the Court may rely on Rule 83. Rule 83 provides that,

where there is no controlling law, “[a] judge may regulate practice in any manner consistent with



                                                 2
          Case 1:18-cv-01784-RAH Document 32 Filed 06/26/19 Page 3 of 7



federal law or rules adopted under 28 U.S.C. § 2072 or 2503(b).” RCFC 83(b). This power extends

to regulating appearance. The Court should exercise it in this case to permit Mr. Bates, Mr.

Handley, Ms. McCarthy, and Mr. Quigley to enter their appearances under supervision. Doing so

would be appropriate in light of the supervision that the interns receive on this matter from Mr.

Wishnie and the work that they are doing in the Clinic. As described below, each of the interns is

pursuing, or has just completed, a law degree and would be eligible to appear as a law student

except for the fact that they are not, and cannot be, currently enrolled for credit in the Clinic.

       Prior to enrolling in the Yale Law School’s doctoral program, Mr. Bates completed an

LL.M. at the same law school. Bates Decl. ¶ 2. He completed his first law degree at the University

of Oxford in 2017. Id. As an LL.M. candidate, he studied litigation under members of the United

States Court of Appeals for the Second Circuit and the United States District Court for the District

of Connecticut. Id. ¶ 4. At the Clinic, he is also assigned to matters before the United States Court

of Appeals for the Federal Circuit, the United States Court of Appeals for Veterans Claims, and

the United States District Court for the District of Connecticut as well as the Board for Correction

of Naval Records. Id. ¶ 5.

       Mr. Handley, a rising second-year law student, is currently ranked third in his class of forty-

one at Seton Hall University School of Law. Handley Decl. ¶ 1. From January through May, 2019,

he worked with the Chief Public Defender in Montgomery County, Pennsylvania, to develop and

expand diversionary juvenile justice programs in that county. Id. ¶ 2. He previously served in the

Army between June 2009 and February 2018 and worked in 2018 as a disability benefits claim

processor in the Adjudication Division of the Veterans Benefits Administration within the

Department of Veterans Affairs. Id. ¶ 3. At the Clinic, he is also working on a case before the

United States Court of Appeals for Veterans Claims. Id. ¶ 4.




                                                  3
          Case 1:18-cv-01784-RAH Document 32 Filed 06/26/19 Page 4 of 7



        Until she graduated from the Yale Law School in May, Ms. McCarthy was involved in a

number of matters as a student enrolled in the Clinic: most notably, she argued before the United

States Court of Appeals for Veterans Claims, sitting en banc, in Monk v. Wilkie, 30 Vet. App. 167

(2018). McCarthy Decl. ¶ 2. In the summer of 2017, she worked for the federal government as a

law clerk in the Human Rights and Special Prosecutions Section of the United States Department

of Justice’s Criminal Division. Id. ¶ 3. In the following year, she was a summer associate at two

firms; she intends to return to one of them in the fall as a first-year associate. Id. ¶ 4.

        Mr. Quigley, a rising second-year student, made the Dean’s List at Cornell Law School in

both semesters of his first year. Quigley Decl. ¶ 2. He received CALI Excellence for the Future

Awards in recognition of his performance in Civil Procedure and Contracts. Id. He also

participated in the Langfan Internal Moot Court. Id. In the summers of 2015, 2016, and 2017, he

interned at the Public Defender’s Office in Bridgeport, Connecticut. Id. ¶ 3. He is also currently

assigned to a case before the United States District Court for the District of Connecticut. Id. ¶ 4.

        With the exception of the enrollment requirement, RCFC 83.3(b)(4), Mr. Bates, Mr.

Handley, and Mr. Quigley fulfill all the requirements to enter appearances as law students. Plaintiff

has consented in writing to their appearance. See Client’s Authorization; RCFC 83.3(a)(1).

Michael J. Wishnie, a supervising attorney, has indicated approval in writing. See Supervising

Attorney’s Certification; RCFC 83.3(a)(2). They are each students in good standing at a law school

approved by the American Bar Association and have been certified by the deans of their respective

law schools. See Dean’s Certification for Sebastian Bates and Catherine E. McCarthy

(“Bates/McCarthy Dean’s Certification”); Dean’s Certification for Matthew D. Handley; Dean’s

Certification for Jared M. Quigley; RCFC 83.3(b)(1), (5). Each has completed at least two

semesters of legal education. See Law Student Certification of Sebastian Bates; Law Student




                                                   4
         Case 1:18-cv-01784-RAH Document 32 Filed 06/26/19 Page 5 of 7



Certification of Matthew D. Handley; Law Student Certification of Jared M. Quigley; RCFC

83.3(b)(2). They have knowledge of the Rules of the United States Court of Federal Claims, the

Federal Rules of Evidence, and the American Bar Association Model Rules of Professional

Conduct. See Law Student Certification of Sebastian Bates; Law Student Certification of Matthew

D. Handley; Law Student Certification of Jared M. Quigley; RCFC 83.3(b)(3). They are neither

asking for, nor receiving, any fee or compensation of any kind from Plaintiff. See Law Student

Certification of Sebastian Bates; Law Student Certification of Matthew D. Handley; Law Student

Certification of Jared M. Quigley; RCFC 83.3(b)(7).

       Ms. McCarthy also fulfills these requirements, except that she is no longer a student at the

Yale Law School, as she graduated last month. See Client’s Authorization; Supervising Attorney’s

Certification; Bates/McCarthy Dean’s Certification; Law Graduate Certification of Catherine E.

McCarthy. She will cease to work on this case prior to taking the bar examination in July 2019.

       III.    PLAINTIFF SHOULD               BE     ABLE      TO     CHOOSE        HIS    LEGAL
               REPRESENTATIVES

       The Supreme Court has recognized that litigants have a right to the legal representation of

their choice. See Powell v. State of Ala., 287 U.S. 45, 69 (1932). Generally, that right may be

restricted only for a compelling reason—namely, to prevent obstruction of the orderly

administration of justice. See, e.g., In re BellSouth Corp., 334 F.3d 941, 945 (11th Cir. 2003)

(presumption that court will respect party’s choice of counsel rebutted where the attorney was

selected for “the sole or primary purpose of causing the recusal of the judge”).

       Courts have repeatedly accepted this principle to permit law students to appear, even when

they do not meet all of a court’s requirements for practice. For example, the Federal Circuit has

granted the Clinic’s interns leave to appear despite its lack of a student appearance rule. See Order

Granting Unopposed Motion for Leave for Law Student Interns to Appear, Monk v. Wilkie, No.



                                                 5
         Case 1:18-cv-01784-RAH Document 32 Filed 06/26/19 Page 6 of 7



19-1094 (Fed. Cir. Jan. 16, 2019), ECF No. 18; Order Granting Motion for Leave for Law Student

Interns to Appear in This Matter, Monk v. Shulkin, 855 F.3d 1312 (Fed. Cir. 2017) (No. 15-7092),

ECF No. 92. The Fifth Circuit has also permitted student appearances, its lack of a student

appearance rule notwithstanding. See, e.g., Order Granting Unopposed Motion of Law Student to

Participate in Oral Argument, Gulf Restoration v. U.S. Dep’t of Transp., 452 F.3d 362 (5th Cir.

2006) (No. 05-60321). Similarly, the United States District Court for the District of Massachusetts

recently granted the LSO’s interns leave to appear despite the fact that they had neither enrolled

in nor completed a course in evidence or trial practice as required by LR, D. Mass. 83.5.4(b)(1)(B).

Order Granting Motion for Leave to Appear as Law Students, Reid v. Donelan, No. 3:13-cv-

30125-PBS (D. Mass. May 30, 2019), ECF No. 472.

       In this matter, there is no compelling reason to deny Plaintiff his choice of representatives.

He chose the Clinic to represent him on the understanding that interns would be performing legal

work on his behalf under the supervision of clinical faculty and has consented to be represented

by the interns. Accordingly, he should be permitted to be represented by Mr. Bates, Mr. Handley,

Ms. McCarthy, and Mr. Quigley.

                                         CONCLUSION

       Because of Plaintiff’s choice of the Clinic and its students as legal representation, the

students’ supervision by competent clinical faculty, their legal experience, and their familiarity

with Plaintiff’s case, Plaintiff respectfully requests that this Court issue an order permitting

Sebastian Bates, Matthew D. Handley, Catherine E. McCarthy, and Jared M. Quigley to appear

under the supervision of Michael J. Wishnie in this matter.




                                                 6
         Case 1:18-cv-01784-RAH Document 32 Filed 06/26/19 Page 7 of 7



Dated: June 26, 2019                Respectfully submitted,
                                    By: /s/ Michael J. Wishnie

                                    Renée A. Burbank, Supervising Attorney
                                    Michael J. Wishnie, Supervising Attorney
                                    Veterans Legal Services Clinic
                                    Jerome N. Frank Legal Services Organization
                                    P.O. Box 209090
                                    New Haven, CT 06520-9090
                                    t. (203) 432-4800
                                    f. (203) 432-1426
                                    renee.burbank@ylsclinics.org
                                    michael.wishnie@ylsclinics.org

                                    Counsel for Plaintiff




                                       7
